Name: Commission Regulation (EEC) No 1894/85 of 9 July 1985 fixing for the 1985/86 marketing year the minimum price to be paid to producers for unprocessed dried figs and the amount of production aid for dried figs
 Type: Regulation
 Subject Matter: plant product;  prices;  economic policy
 Date Published: nan

 10 . 7 . 85 Official Journal of the European Communities No L 178/9 COMMISSION REGULATION (EEC) No 1894/85 of 9 July 1985 fixing for the 1985/86 marketing year the minimum price to be paid to producers for unprocessed dried figs and the amount of production aid for dried figs Committee for Products Processed from Fruit and Vegetables, HAS ADOPTED THIS REGULATION : Article 1 For the 1985/86 marketing year : (a) the minimum price referred to in Article 3b of Regulation (EEC) No 516/77 to be paid to producers for unprocessed dried figs of category C, and (b) the production aid referred to in Article 3c of the same Regulation for dried figs of category C, shall be as set out in the Annex. THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 516/77 of 14 March 1977 on the common organization of the market in products processed from fruit and vege ­ tables ('), as last amended by Regulation (EEC) No 746/85 (2), and in particular Articles 3b and 3c thereof, Whereas Council Regulation (EEC) No 1277/84 of 8 May 1984 laying down general rules for the system of production aid for processed fruit and vegetables (3) contains provisions as to the methods for determining the production aid ; Whereas, under Article 3b ( 1 ) of Regulation (EEC) No 516/77, the minimum price to be paid to producers is to be determined on the basis of : (a) the minimum price applying during the previous marketing year ; (b) the movement of basic prices in the fruit and vege ­ table sector ; (c) the need to ensure the normal marketing of fresh products for the various uses ; Whereas Article 3c of the said Regulation lays down the criteria for fixing the amount of production aid ; whereas account must be taken of the difference between the minimum price for the raw material and the third-country price adjusted on a flat-rate basis at the raw material stage ; Whereas Article 3b (2) of Regulation (EEC) No 516/77 provides that the minimum price to be paid to produ ­ cers for unprocessed dried figs shall be increased each month during a certain period of the marketing year by an amount corresponding to storage costs ; whereas, in fixing this amount, the technical storage costs and interest cost should be taken into consideration ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Article 2 The amount by which the minimum price for unpro ­ cessed dried figs is to be increased on the first of each month from 1 September until 1 June is fixed at 0,847 ECU per 100 kilograms net of category C. For other categories the amount shall be multiplied by the coefficient applicable to the minimum price listed in Annex I to Commission Regulation (EEC) No 1 709/84 (4). Article 3 Where processing takes place outside the Member State in which the produce was grown, such Member State shall furnish proof to the Member State paying the production aid that the minimum price payable to the producer has been paid . Article 4 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. (') OJ No L 73, 21 . 3 . 1977, p. 1 . (2) OJ No L 81 , 23 . 3 . 1985, p. 10 . (3) OJ No L 123, 9 . 5 . 1985, p. 25 . (4) OJ No L 162, 20 . 6 . 1984, p. 8 . No L 178/ 10 Official Journal of the European Communities 10 . 7. 85 This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 9 July 1985. For the Commission Frans ANDRIESSEN Vice-President ANNEX I. Minimum price to be paid to the producers Product ECU/ 100 kilograms net,ex producer Unprocessed dried figs of category C 67,65 II . Production aid Product ECU/ 100 kilograms net Dried figs of category C 35,46